Dismiss and Opinion Filed March 18, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01585-CV

                     SUSAN ANN FISHER, Appellant
                                 V.
  MEDICAL CENTER OF PLANO, CYNTHIA CARTER, R.N., ANNE W. HANDLEY,
              R.N. AND RAY J. DELGADILLO, R.T., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01024-2014

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellees’ February 13, 2015, motion to dismiss for lack of

jurisdiction. For the following reasons, we grant the motion and dismiss this appeal.

       In case No. 05-14-01441-cv, appellant appealed an order of the trial court dated October

17, 2014, that dismissed her medical liability claims against two physicians for failure to comply

with chapter 74 of the Texas Civil Practice and Remedies Code. While that appeal was pending,

appellant filed this case appealing two more orders of the trial court dated November 14, 2014,

that dismissed her medical liability claims against Medical Center of Plano, Cynthia Carter,

R.N., Anne Handley, R.N., and Ray Delgadillo, R.T.

       In this Court’s opinion of appellant’s appeal against the physicians, we explained that we

do not have jurisdiction over appellant’s appeal because claims remain against a defendant in the
suit below. See Fisher v. Medical Center of Plano, et al., No. 05-14-01441-CV, 2015 WL 73441

(Tex. App.—Dallas Jan. 6, 2015, no pet. h.) (mem. op.). The trial court has neither rendered final

judgment nor signed an appealable interlocutory order in this case. Id. For the same reasons, this

Court lacks jurisdiction over this appeal. We DISMISS this appeal.




141585F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SUSAN ANN FISHER, Appellant                        On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-01585-CV         V.                      Trial Court Cause No. 296-01024-2014.
                                                   Opinion delivered by Chief Justice Wright.
MEDICAL CENTER OF PLANO,                           Justices Lang-Miers and Stoddart
CYNTHIA CARTER, ANN W.                             participating.
HANDLEY, R.N. AND RAY J.
DELGADILLO, R.T., Appellees

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee MEDICAL CENTER OF PLANO, CYNTHIA CARTER,
ANN W. HANDLEY, R.N. AND RAY J. DELGADILLO, R.T. recover their costs of this appeal
from appellant SUSAN ANN FISHER.


Judgment entered March 18, 2015.




                                             –3–